United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1803
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                           Angel Antonio Bermudez, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: March 27, 2020
                               Filed: April 2, 2020
                                  [Unpublished]
                                 ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Angel Bermudez appeals the sentence the district court1 imposed after he
pleaded guilty to a drug offense, pursuant to a plea agreement containing an appeal

      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.
waiver. His counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the substantive reasonableness of Bermudez’s sentence and
arguing the district court should have granted an additional 1-level reduction for
acceptance of responsibility under U.S.S.G. § 3E1.1(b).

       We conclude that the appeal waiver is valid, enforceable, and applicable to the
issues raised in this appeal. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (stating that this court reviews de novo the validity and applicability of an
appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (stating that an appeal waiver will be enforced if the appeal falls within the
scope of the waiver, the defendant knowingly and voluntarily entered into the plea
agreement and the waiver, and enforcing the waiver would not result in a miscarriage
of justice).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal.
                      ______________________________




                                         -2-